PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/286,780
Filing Date: 27 Feb 2019
Appellant(s): BRIGNOLE et al.



__________________
William C. Gehris (Reg. No: 38,156)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding the rejections of Claims 12-23 and 26-29 under 35 U.S.C. §103
The Examiner disagrees with the Appellant’s arguments that the combination of Brignole and Johann fails to disclose the claimed invention and that the Final Rejection fails to address the Appellant’s arguments.  The Appellant argues that Johann does not disclose any web, but rather circumferential grooves with no webs, and that Johann’s design is an optimized design that does not need or want a web and that provides no indication that a webbed groove would have any benefit.  Therefore, the Appellant argues that the combination of Brignole and Johann fails to disclose each and every limitation of the claimed invention and thus the rejections under 35 U.S.C. §103 should be withdrawn.  The Examiner respectfully disagrees.  The claimed invention is directed to an axial distance (the distance LOL in Figure 1 of the application) between the upstream leading edge (11) of the airfoil tip (10) and the downstream groove edge (22) being between 5-40% of the chord length (SAX).  The invention is concerned with a groove edge, not an edge of the web, and Johann discloses an axial distance (Figure 10, No. “B”) between an upstream leading edge of an airfoil tip and a downstream groove edge of a groove (4) in a flow path wall (2) being in the range of 5-40% of a chord length (Figure 10; Column 3, Lines 7-9).  It is true that Johann does not disclose a web; however, the claimed axial distance does not concern the web but rather the groove’s downstream edge relative to an upstream leading edge of the 
Regarding the rejections of Claims 24-25 under 35 U.S.C. §103
The Examiner disagrees with the Appellant’s arguments that Johann cannot modify any radial cutback of any web and that the Final Rejection fails to address the claim language.  The Appellant argues that Johann teaches nothing about anything through a meridional section of any web, nor is there any reason at all to so modify Brignole, and that since Johann fails to disclose a web, Johann cannot modify any radial cutback of any web.  The Appellant argues that the Final groove edge being between 5-40% of the chord length.  The axial distance is between the leading edge and the downstream groove edge, not an edge of the web, and Johann discloses an axial distance (Figure 10, No. “B”) between an upstream leading edge of an airfoil tip and a downstream groove edge of a groove (4) in a flow path wall (2) being in the range of 5-40% of a chord length (Figure 10; Column 3, Lines 7-9).  Johann is not used to modify a radial cutback of a web but rather to modify the axial distance between a downstream groove edge and an upstream leading edge of Brignole.  In addition, Brignole discloses the at least one meridional section through the airfoil-tip-side end face of the web in which the axial distance extends (Brignole: Paragraph [0012], Lines 1-4), and it would have been obvious to one of ordinary skill to modify the axial distance between the upstream leading edge and downstream groove edge of Brignole to be within the claimed range of 5-40% of the chord length between the leading and trailing edges of the airfoil tip, as taught by Johann, for the purpose of exerting a highly effective influence on the boundary layer in the airfoil tip area and achieving optimum flow in the cutback and optimum interaction with the main flow (Johann: Column 1, Lines 60-64; Column 2, Lines 15-18).  The Final Rejection does address the claim language, and therefore the Examiner disagrees with the Appellant’s arguments.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL L SEHN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.